Order unanimously modified in accordance with memorandum and, as modified, affirmed, with costs to respondents. Memorandum: Plaintiffs’ CPLR 3111 production request items and CPLR 3101 examination-scope request items are within the guideline principles expressed in Avco Security Corp. v Post (42 AD2d 395), and cases cited therein, and Special Term’s order, granting plaintiffs’ requested production of discovery Items Nos. 1, 2, 3, 4, 5, 7, 11, 13, 16, 17, 18, 19, 21, 22, 23, 30, 32, 33, 35, 37 (as therein limited), 38 and 39, as well as examination request Items Nos. 1, 2, 3, 4, 5, 7, 8, 9, 12, 13, 14, 15, 16, 19, 20, 21, 22, 23, 24, 25, 28 and 29, and denial of discovery Item No. 39, was in all respects proper. However, the grant of plaintiffs’ requested production of discovery Items Nos. 6, 8, 9, 12, 25, 26, 27, 28, 29, 31, 36 and 40, in addition to examination request Items Nos. 17, 18, 26, and 27, was in error, such items lacking requisite CPLR article 31 relevancy. In addition, the following modification of the order is made: (a) production of discovery request Items Nos. 10, 14, 15 and 20 is limited to specified records pertaining to rearview visibility, backup warning devices and steering mechanism of the machine model in question; (b) production of discovery request Item No. 24 is limited to records and reports of accidents, injuries or damages resulting from the operation of the machine model in question or similar machines attributable to or involving rearview visibility, backup warning devices or absence thereof, or steering mechanism operation of such machine model for the period of two years prior to October 17, 1968; (c) production of discovery request Item No. 34 is modified by deleting therefrom the request for inventory records showing availability of parts and accessories; (d) examination request Item No. 11 is modified and limited to suggestions and recommendations made prior to October 17, 1968 pertaining to rearview visibility, backup warning devices and steering mechanism of the machine model in question; (e) examination request Items Nos. 6 and 10 is modified and limited to complaints, reports, claims and lawsuits prior to October 17, 1968 stemming from or involving rearview visibility, backup warning devices or absence thereof, or the steering mechanism of the machine model in question or comparable *721machines; and (f) examination request Item No. 30 is modified and limited to correspondence pertaining to the rearview visibility, backup warning devices or steering mechanism of the machine model in question. (Appeal from order of Genesee Supreme Court granting motion for discovery.) Present—Marsh, P. J., Moule, Mahoney, Dillon and Goldman, JJ.